DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 01/21/2021. Claims 1-3 have been amended, and new claims 4-20 have been added.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US 2008/0201433).
	
As to claim 1, McDonald discloses the invention as claimed, including a method of electronic communication, the method comprising: 
a processor determining whether one or more discoverability criteria of an electronic message are satisfied (108-124, Fig. 2; 158-162, Fig. 3; 208-216, Fig. 4; ¶0033; ¶0036, “the user applies one or more delivery filters to the email message to determine to whom the email message may be delivered”; ¶0039, “the email application receives (step 124), from a Web server hosting the Web service, a list of those email addresses that satisfy the filter criterion”; ¶0040, “dynamically identifies (step 162) one or more email addresses of users that satisfy the criteria set forth by the delivery filters and supplemental information”; ¶0042; ¶0043, “the email server 40 determines that a "Geographical" filter is attached to the email message and that the supplemental information includes a zipcode”; ¶0046, “The email sender can select, and the email server can use, multiple filters to identify target email recipients”; ¶0050, “email addresses of members who are in the High School Teachers domain and satisfy the 20-mile requirement”), the one or more discoverability criteria including a geo-location criterion (i.e., "Geographical" filter; ¶0030; ¶0033; ¶0037; ¶0043; ¶0044, “consider a Geographical filter that uses physical distance (instead of zipcode) to identify email addresses of potential target recipients”): and
the processor making the electronic message discoverable to a message recipient based on determining that the one or more discoverability criteria of the electronic message are satisfied (128, Fig. 2; 170, Fig. 3; 220, Fig. 4; ¶0001, “dynamically identifies recipients of email messages based on criteria established”; ¶0013, “Each delivery filter operates as criterion that determines who the target recipients of the email message will be”; ¶0036, “each recipient will satisfy each selected delivery filter”; ¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the header of the email message and send the email message”; ¶0042, “The reply message includes the email addresses of each target recipient found to satisfy the filter criterion”; ¶0046, “target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation”; Claim 1, “one or more email addresses of potential recipients who satisfy at least one sender-specified delivery filter associated with the email message”).

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, McDonald discloses a data processing system (Fig. 1), comprising: 
a memory (¶0016, “system memory”); and
a processor coupled to the memory (¶0016, “processor 22 in communication with system memory 24”).

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, McDonald discloses a program product, comprising: 
a storage device (¶0052, “computer-readable medium in which the computer-; and
program code stored within the storage device that, when executed by a processor (¶0007; ¶0051-¶0052).

As to claim 4, McDonald discloses the method of Claim 1, wherein the geo-location criterion includes a geo-location of an electronic communication device associated with the message recipient (Fig. 1; ¶0030, “compute a geographical distance between potential target recipients and a reference location (e.g., the GPS coordinates of associated with the email sender)”; ¶0044, “target recipients based on their proximity to the email sender (i.e., select the ten who are geographically the closest to the sender)”). 

As to claim 5, McDonald discloses the method of Claim 4, wherein the geo-location criterion includes a geo-location of an electronic communication device associated with a message sender that sent the electronic message (Fig. 1; ¶0030, “compute a geographical distance between potential target recipients and a reference location (e.g., the GPS coordinates of associated with the email sender)”; ¶0030; ¶0033; ¶0037; ¶0044, “target recipients based on their proximity to the email sender (i.e., select the ten who are geographically the closest to the sender)”)..

As to claim 8, McDonald discloses the method of Claim 1, wherein making the message discoverable includes allowing presentation, utilizing an electronic communication device associated with the message recipient, of a video message recorded by a message sender (It is noted that a user can record a message that comprises video and audio and transmit the message to a recipient user as an email attachment, which is well known in the art).

As to claim 9, McDonald discloses the data processing system of Claim 2, wherein the geo-location criterion includes a geo-location of an electronic communication device associated with the message recipient (¶0001, “dynamically identifies recipients of email messages based on criteria established”; ¶0046, “With the geographical filter, the email sender supplies a metric of 50 miles. The email server then searches for target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation (i.e., an intersection of both the Skiers domain and the 50-mile-filtered Geographical domain)”).

As to claim 10, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 8 above.

As to claim 14, it is rejected for the same reasons set forth in claim 9 above.

As to claim 15, it is rejected for the same reasons set forth in claim 10 above.

As to claim 18, it is rejected for the same reasons set forth in claim 8 above.

based on a first user input of a message sender, a processor preparing an electronic message (¶0007, “The computer readable program code in said computer program product comprises computer-readable program code for causing the computer to generate an email message”; ¶0013, “an email sender composes an email message”);
based on a second user input of the message sender, the processor associating with the electronic message one or more discoverability criteria, wherein the one or more discoverability criteria include a geo-location criterion specifying a geo-location of an electronic communication (¶0013, “selects one or more delivery filters that become part of the email message. Each delivery filter operates as criterion that determines who the target recipients of the email message will be”; ¶0033, “an email sender may be seeking a dentist within a certain town and may add a "Dentists" filter to an email message, specifying the zipcode of the town”; ¶0046, “target recipients that satisfy the Skiers filter and the Geographical filter with a 50-mile limitation”);
device of a message recipient of the electronic message at which the electronic message will become discoverable to the message recipient (¶0001, “dynamically identifies recipients of email messages based on criteria established”; ¶0013, “Each delivery filter operates as criterion that determines who the target recipients of the email message will be”; ¶0036, “each recipient will satisfy each selected delivery filter”; ¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the ; and
the processor transmitting the electronic message to an application service provider platform and transmitting the one or more discoverability criteria associated with the electronic message to the electronic communication device of the message recipient (¶0039, “a list of those email addresses that satisfy the filter criterion. The email sender can then enter (step 128) one of more of the acquired email addresses into the header of the email message and send the email message”; Claim 1, “one or more email addresses of potential recipients who satisfy at least one sender-specified delivery filter associated with the email message”).

As to claim 20, McDonald discloses the method of Claim 19, wherein preparing the electronic message includes recording a video message (It is noted that a user can record a message that comprises video and audio and transmit the message to a recipient user as an email attachment, which is well known in the art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2008/0201433), in view of Mikhailov et al. (US 2018/0063044).

As to 6-7, 11-12 and 16-17, although McDonald discloses the one or more discoverability criteria, McDonald does not specifically disclose wherein the one or more discoverability criteria include a temporal criterion; and wherein the temporal criterion includes a linger time of an electronic communication device associated with the message recipient within a geographic area.
However, Mikhailov discloses wherein the one or more discoverability criteria include a temporal criterion; and wherein the temporal criterion includes a linger time of an electronic communication device associated with the message recipient within a geographic area (420-430, Fig. 4; ¶0004, “identifying an intended recipient of an electronic message input by the user; identifying a location associated with the user and a time associated with the electronic message input by the user”; ¶0015; ¶0047, “the user device detects a calendar event scheduled on the user's calendar that is currently 
provide enhanced communication functionality and extended email messaging features by determining the input suggestion for the user based on an input profile of the intended recipient, the location, and the time (Mikhailov; ¶0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Melinger et al. (US 2007/0161382), Hewitt et al. (US 2016/0021037), Champlin-Scharff et al. (US 2010/0121925) disclose method and system for identifying an intended recipient of an electronic message input by the user, and identifying a location associated with the user and a time associated with the electronic message input by the user.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454
January 26, 2020